NO. 07-06-0246-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL B

                                  AUGUST 8, 2007
                          ______________________________

                           KYLE DANE DUNN, APPELLANT 1

                                            V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

             FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

              NO. 52,176-C; HONORABLE PATRICK A. PIRTLE, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


       Appellant, Kyle Dane Dunn, appeals his conviction for possession of a controlled

substance with intent to deliver and sentence of 17 years incarceration in the Institutional

Division of the Texas Department of Criminal Justice and $5,000 fine. Appellant’s counsel

has filed a brief in compliance with Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137, 138 (Tex.Crim.App.

1969). We affirm.

       1
        The trial court’s judgment shows appellant’s name as Kyle Dan Dunn, but we will
be using the correct spelling of appellant’s name as Kyle Dane Dunn.
       Appellant was charged by indictment with the offense of possession of a controlled

substance (methamphetamine), with intent to deliver, in an amount of four grams or more

but less than 200 grams. This indictment further charged that appellant committed the

offense in a drug-free zone. Following trial of appellant, the jury returned a verdict finding

him guilty of the offense of possession with intent to deliver, but not finding the offense to

have been committed in a drug-free zone. After a punishment hearing, the jury returned

a punishment verdict of 17 years imprisonment and a $5,000 fine. The jury’s verdicts were

accepted by the trial court and judgment was entered in accordance with the verdicts.


       Appellant’s counsel has filed a brief, in compliance with Anders and Gainous, stating

that he has diligently reviewed the appellate record and applicable law and is of the opinion

that the record reflects no reversible error upon which an appeal can arguably be

predicated. Counsel thus concludes that the appeal is frivolous. Counsel’s brief presents

a summation of the procedural history of the case and discusses why, under the controlling

authorities, there is no reversible error in the trial court proceedings and judgment. See

High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).


       Counsel has attached an exhibit showing that a copy of the Anders brief and motion

to withdraw have been forwarded to appellant and that counsel has appropriately advised

appellant of his right to review the record and file a pro se response to counsel’s motion

and brief. The clerk of this court has also advised appellant by letter of his right to file a

response to counsel’s brief. Appellant has not filed a response.




                                              2
       We have made an independent examination of the record to determine whether

there are any non-frivolous grounds upon which an appeal could arguably be founded.

See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v.

State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found no such grounds.


       Appellant’s counsel has moved for leave to withdraw. See Johnson v. State, 885
S.W.2d 641, 645 (Tex.App.–Waco 1994, writ ref’d).              We carried the motion for

consideration with the merits of the appeal. Having considered the merits and finding no

reversible error, appellant’s counsel’s motion to withdraw is granted2 and the trial court’s

judgment is affirmed.




                                           Mackey K. Hancock
                                               Justice



Do not publish.




       2
         In granting counsel’s motion to withdraw, however, we remind counsel to insure
that he has complied with the “educational” duty to inform appellant of his right to file a pro
se petition for discretionary review in the Court of Criminal Appeals. Ex parte Owens, 206
S.W.3d 670 (Tex.Crim.App. 2006).

                                              3